        Case 3:16-cr-00524-FAB Document 74 Filed 06/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO
           Transmittal of Abbreviated Record to the Court of Appeals


DATE:    June 12, 2019

DC #:    16-524 (FAB)
Prior USCA Case #: 17-1346

APPEAL FEE PAID:             YES            NO     X

CASE CAPTION:                USA     v.     Marrero-Pérez
                             Defendant:     Josúe Marrero-Pérez (1)

IN FORMA PAUPERIS:           YES     X      NO

MOTIONS PENDING:             YES            NO     X

NOTICE OF APPEAL FILED BY:                  Defendant

APPEAL FROM:                 Amended Judgment entered on 05/30/19

SPECIAL COMMENTS:            Electronically filed documents

INDEX OF DOCUMENTS INCLUDED AS THE RECORD ON APPEAL:

DOCUMENTS:


Docket Entries   68, 69, 70 & 73




I HEREBY CERTIFY that the enclosed documents contained herein are the pleadings as described
above and constitute the abbreviated record on appeal in the case.

                                                    FRANCES RIOS DE MORAN
                                                    Clerk of the Court


                                                    S/ Xiomara Muñiz
                                                    Xiomara Muñiz
                                                    Appeals Clerk


s/c: CM/ECF Parties, Appeals Clerk
